874 F.2d 953
1990 A.M.C. 209
Gus R. LEGROS and Betty Legros, Plaintiffs-Appellees Cross-Appellants,v.PANTHER SERVICES GROUP, INC. et al., Defendants-Appellees,National Union Fire Insurance Co. of Pittsburgh,Defendant-Appellant Cross-Appellee.
No. 87-4370.
United States Court of Appeals,Fifth Circuit.
May 22, 1989.

John A. Jeansonne, Jr., Jeansonne & Briney, Susan A. Daigle, and Charles A. Mouton, Preis, Kraft, LaGorde & Daigle, Lafayette, La., for defendant-appellant cross-appellee.
Robert B. Acomb, Jr. and Jefferson R. Tillery, Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., Texaco-Electro-Coal Transfer Corp., amicus curiae in support of defendant-appellant cross-appellee.
Eileen R. Madrid, New Orleans, La., for Rowan Companies, Zapata Off-Shore, Energy Service Co., Global Marine Drilling Co. and Santa Fe Drilling Co.
Terrell D. Fowler, Cox, Cox, Townsley & Fowler, Lake Charles, La., for defendants-appellees.
Kenneth G. Engerrand, Houston, Tex. and David W. Robertson, A.W. Walker Centennial Chair, Univ. of Texas Law School, Austin, Tex., amicus curiae, academic affiliation.
Appeals from the United States District Court for the Western District of Louisiana, James T. Trimble, Jr., United States Magistrate.
(Amended Order)
Before CLARK, Chief Judge, and WISDOM, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH and DUHE, Circuit Judges.

BY THE COURT:

1
The defendant-appellant, National Union Fire Insurance Co. of Pittsburgh has filed an agreed motion to withdraw and dismiss its appeal in light of the subject matter of this appeal having been resolved and settled between the parties on appeal.  The Court having vacated the panel opinion by granting rehearing en banc, 863 F.2d 345 (5th Cir.1988), the motion to dismiss is GRANTED, and the appeal is DISMISSED.